After our opinion in this case was filed, the defendant requested and was given permission to file a motion *Page 19 
motion for reargument. As grounds for reargument, the defendant states in its motion that our opinion indicates that we misunderstood the evidence, and that we have inadvertently overturned the settled law of this state governing the responsibility of a principal for the torts of an agent as it has been laid down in the following cases: Colwell v. Aetna Bottle Stopper Co., 33 R.I. 531; Northup v. Robinson, 33 R.I. 496; Anderson v. Miller, 142 A. (R.I.) 616; Archie v. Hudson-EssexCo., 45 R.I. 109; Landry v. Richmond, 45 R.I. 504 and Callahan v.Weybosset Pure Food Market, 47 R.I. 361.
In each of those cases, it should be noted, the plaintiff's evidence raised no inference of agency which remained throughout the trial, but a mere presumption which disappeared upon the introduction by the defendant of evidence that the motor vehicle in question, although belonging to the defendant, was not being operated, at the time of the accident, on defendant's business, but was being used by the operator upon an errand of his own. In the instant case. defendant was not, by plaintiff's evidence confronted with a mere presumption, nor did it present any evidence in rebuttal of plaintiff's evidence of agency.
On the contrary, we found that there was direct evidence of the agency of Wade and that all of plaintiff's evidence raised certain inferences that Ricci was driving him on defendant's business and that the use of an automobile by Wade was within the scope of his agency. In such circumstances, we further found that the trial justice did not err in denying defendant's motion for a directed verdict; and that, in the face of such unrebutted evidence of agency, he was also justified in denying defendant a new trial on that ground or any other ground.
After carefully considering all of defendant's contentions in its motion which have been ably presented by its counsel. we are unable to find any ground for a reargument of this case. We may add specifically, in answer to one of defendant's contentions, that our opinion in this case was not intended *Page 20 
to and does not overrule the principles of the law of agency laid down and followed in the above-cited cases.
Motion for reargument denied.